Citation Nr: 1755151	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD) prior to February 9, 2012, and increased ratings in excess of 30 percent from February 9, 2012 to April 25, 2012, in excess of 10 percent from April 26, 2012 to May 1, 2016; and in excess of 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Christine Clemens, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1971, with service in the Republic of Vietnam from July 1969 to June 1970.  The Veteran received the Vietnam Service Medal, Vietnam Campaign Medal, Army Commendation Medal, Good Conduct Medal, and a Vietnam Combat Certificate.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for posttraumatic stress disorder (PTSD) and granted service connection for coronary artery disease (CAD), evaluated at 10 percent from February 9, 2011, 30 percent from February 9, 2012, and 10 percent from April 26, 2012.  The Veteran filed timely notice of disagreements (NODs) in March 2009 and June 2015. 

In a July 2016 rating decision, the RO granted an increased rating of 60 percent from May 2, 2016 for the Veteran's CAD.  As this grant does not represent the maximum grant of benefits sought on appeal, the issue of an increased rating remains before the Board.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that in the July 2016 rating decision, the RO deferred a decision on entitlement to individual unemployability.  As it appears that the RO is adjudicating this claim, the claim for entitlement to individual unemployability remains before the RO.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran has a current medical diagnosis of PTSD attributable to an in-service stressor related to the Veteran's fear of hostile military activity.

2.  The Veteran's coronary artery disease (CAD) prior to February 9, 2012 was manifested by continuous medication.

3.  The Veteran's CAD from February 9, 2012 to April 25, 2012 was manifested by a METs workload of greater than 5 to 7.  

4.  The Veteran's CAD from April 26, 2012 to February 10, 2013 was manifested by continuous medication, dyspnea, a METs workload of greater than 7 to 10, and a left ventricle ejection fraction of 68.63 percent.  

5.  The Veteran's CAD from February 11, 2013 to May 1, 2016 was manifested by a normal left ventricle ejection fraction and a METs workload of 6.2.

6.  The Veteran's CAD from May 2, 2016 was manifested by a left ventricle ejection fraction of 45 to 50 percent and a METs workload of 3 to 5.  



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

2.  The criteria for a rating in excess of 10 percent from February 11, 2013 to May 1, 2016 for CAD have been met.  38 U.S.C. §§ 1101, 1110, 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.21, 4.27, 4.3, 4.104, Diagnostic Code 7005 (2017). 

3.  The criteria for a rating in excess of 10 percent prior to February 9, 2012, in excess of 30 percent from February 9, 2012 to April 25, 2012, in excess of 10 percent from April 26, 2012 to February 10, 2013, and in excess of 60 percent from May 2, 2016, for CAD have not been met.  38 U.S.C. §§ 1101, 1110, 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.21, 4.27, 4.3, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letters dated in May 2008 and March 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in September 2013, April 2012, and May 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Increased Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

PTSD

The Veteran contends that service connection is warranted for posttraumatic stress disorder (PTSD).  In a December 2008 rating decision, the RO denied the Veteran's original claim of service connection.  The rating decision stated that the record of evidence was insufficient to confirm a link between his current diagnosis of PTSD and an in-service stressor.  The Veteran was notified of the adverse outcome in a letter issued in December 2008.  In a March 2009 statement, the Veteran indicated that he wished for reconsideration and submitted additional evidence in support of his claim.  The statement and additional evidence were submitted in March 2009, prior to the expiration of the one year appeal period ending in December 2009.

In an April 2010 rating decision, the RO readjudicated the claim of service connection for PTSD on the basis of new and material evidence.  The RO reopened the claim on the basis that new and material evidence had been submitted, but continued to deny the claim on the merits.  In April 2011, the Veteran filed a statement disagreeing with the April 2010 decision. 

The Board finds that the December 2008 rating decision did not become final given the Veteran's timely filing of additional evidence and a statement in which he essentially disagreed with the December 2008 rating decision.  The Board notes that there is no prejudice to the Veteran with the Board continuing with the adjudication of this claim, as the RO reopened the Veteran's claim in the April 2010 rating decision and readjudicated his claim on a de novo basis.  Furthermore, as discussed below, the Board is granting the Veteran's claim of service connection for PTSD.

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), either under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V) (if certification was after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

However, when regulations concerning entitlement to service connection are changed during the course of an appeal, the veteran is entitled to resolution of his claim under the criteria that are to his advantage.  38 U.S.C. § 5110(g) (2012); VAOPGCPREC 7-2003.  The Board notes that during the course of this appeal, the provisions of 38 C.F.R. § 4.125(a), regarding the diagnosis of a mental disorder conforming to the DSM-V, and 38 C.F.R. § 3.304(f), regarding claims to service connection for PTSD based on specified types of claimed in-service stressors, have changed.  See 79 Fed. Reg. 45099 (Aug. 4, 2014); 75 Fed. Reg. 39852 (Jul. 13, 2010). 

Effective August 4, 2014, the diagnosis of a mental disorder must conform to DSM-V criteria.  See 38 C.F.R. § 4.125(a); 79 Fed. Reg. 45099 (Aug. 4, 2014).  Prior to this effective date, diagnoses of mental disorders were to conform to the DSM-IV. See 61 Fed. Reg. 52700 (Oct. 8, 1996). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2017).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id. 

The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 (Jul. 13, 2010).

Here, the Veteran contends that he has PTSD as a result of his exposure to in-service stressors during his active duty with the military police in the Army. Specifically, he states that while serving in Vietnam in late 1969, he was assigned to a patrol that assisted a convoy taking fire by placing themselves between the convoy and the Vietnamese soldiers.  After the firefight, he saw several soldiers with bloody hands from removing ears from dead Vietnamese soldiers.  The Veteran also states that in early spring of 1970, his patrol was sent to assist a tank stuck in the mud.  His crew also became stuck, and they waited overnight for help, all the while smelling something bad.  In the morning, they realized that while trying to get out of the mud, the tires had dug up dead bodies from a grave.  

A Vietnam Combat Certificate indicates the Veteran served in Vietnam with the 18th Military Police Brigade from July 1969 to July 1970.  The record describes the Brigade's combat operations.

The Veteran indicates that he experienced PTSD-related symptoms since service to include nightmares, flashbacks, sleep impairment for 30 years, and agitation around people.  See March 2017 hearing transcript.  Although he did not receive any therapy for his psychiatric problems after service, he asserts continuity of his symptoms for his mental problems since the 1970s.  Id.  See also March 2008 psychiatry consult.  He began to receive assistance for his psychiatric problems in March 2008 after a neighbor suggested he seek help.  Id. 

In March 2008, the Veteran was diagnosed with PTSD in an outpatient psychiatric evaluation by a VA counselor under the DSM-IV criteria.  See March 2008 Vet Center records.  The PTSD diagnosis was based on the Veteran's symptomology of recurrent intrusive distressing recollections, distressing dreams of the events, intense psychological distress when presented with external or internal triggers of the events, efforts to avoid thoughts, feelings, or conversations associated with trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, isolation, difficulty falling or staying asleep, outbursts of anger, and hypervigilance.  During the evaluation, the Veteran recollected his aforementioned in-service stressors with sufficient and consistent detail.  The counselor found that the Veteran had experienced, witnessed, or was confronted with events that involved actual or threatened death to the Veteran or others and that the response was intense fear or helplessness.

In a March 2009 letter, the Veteran's counselor confirmed that the Veteran was suffering from the full range of symptoms described as PTSD by the DSM-IV and that he developed these symptoms as a direct result of his combat in Vietnam, where he witness the death of his comrades, experienced constant danger, and the exchange of heavy gunfire.  The counselor noted that the Veteran served with the military police providing protection and cover during convoy operations and that these operations saw firefights and defended their convoys from enemy operation.  The counselor opined that having gone through the Veteran's experiences with him during counseling sessions, he was certain the Veteran's traumas were real and had their roots in the Veteran's combat experiences.  The counselor further opined that the Veteran developed PTSD based on his exposure to prolonged combat while serving in Vietnam.  See March 2009 letter of N.H.

The Veteran has continued to seek treatment for his PTSD through the VA.  See April 2012 Virtual VA CAPRI file.  

The Veteran was afforded a VA examination in September 2013.  However, after reviewing the Veteran's claims file, the examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV standards and there was no documentation that he had ever done so.  The examiner noted that the Veteran reported a history of substance abuse and that he continued to drink a number of alcoholic beverages every night.  Thus, the examiner diagnosed the Veteran with alcohol dependence.  The examiner noted the Veteran reported one stressor, that of when his patrol placed themselves between the two parties of a fire fight, but that he was not worried as he thought the armored vehicle he was in was safe.  For that reason, the examiner found that his stressor was not related to a fear of hostile military or terrorist activity as the stressor did not result in feelings of fear or horror at the time.  Furthermore, although the Veteran reported nightmares, the nightmares were not specific to the incident the Veteran experienced, but were rather about having a gun that would not fire or finding himself in a grave.  Therefore, the examiner concluded that that the Veteran's symptoms did not support a diagnosis of PTSD.

The Board finds the September 2013 examiner's opinion inadequate, as it is based on an incomplete or inaccurate premise.  It is not clear that the examiner considered the DSM-IV criteria as documented by the VA clinician when the Veteran was diagnosed with PTSD in March 2008.  Furthermore, the examiner did not mention the Veteran's reported second stressor of his vehicle becoming stuck in a grave and digging up bodies while trying to get out of the mud.  The Board finds this second stressor may be relevant to his nightmares in which the Veteran reported finding himself in a grave.  In addition, although the examiner provided a diagnosis of alcohol dependence, the examiner did not provide a rationale or basis for the diagnosis.  

As a preliminary matter, during the pendency of his claim, the regulations addressing service connection for PTSD have changed, and thus, the Veteran is entitled to resolution of his claim under 38 C.F.R. § 3.304(f)(3), addressing a stressor related to a fear of hostile military or terrorist activity, as it is to his advantage.  38 U.S.C. §5110(g) (2012); VAOPGCPREC 7-2003. 

Here, the Board finds the Veteran's statements as to witnessing in-service stressors are credible as they are consistent throughout the record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's credible statements indicate that he experienced being in a fire fight from which he saw his comrades bloody and holding body parts from dead Vietnamese soldiers and that he spent the night in a grave in which the vehicles had turned up dead bodies, from which the Veteran responded with helplessness and horror.  38 C.F.R. § 3.304(f)(2), (3) (2017). 

Further, the Veteran's recollections of the events are consistent with the places, types and circumstances of the Veteran's service in Vietnam from July 1969 to June 1970.  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  See VAOPGCPREC 12 99 (October 18, 1999).  Here, the individual personnel records do not contain indicators of combat action.  However, the file contains a "Vietnam Combat Certificate" from the 18th Military Police Brigade attesting to the Veteran's general participation in combat operations.  The Veteran's claimed stressors are related to his service with the military police.  Therefore, the Board finds that the weight of evidence is that the Veteran participated in combat as defined by VA so the provisions of 38 C.F.R. § 3.304(f)(2) are for consideration.

The Board also assigns probative weight to the opinion within the March 2009 opinion that indicated that the Veteran's stressors were adequate to support a PTSD diagnosis and that his PTSD symptoms were related to the claimed stressor.  Therefore, under 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f)(2) (2017).

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD.  The Veteran's lay statements describing his psychiatric symptoms to VA medical providers are competent and credible as they are consistent throughout the relevant medical treatment records.  See Dalton, 21 Vet. App. 23.  The Board assigns probative weight to the March 2008 VA treatment records, in which the Veteran was diagnosed with PTSD under DSM-IV criteria and the March 2009 letter in which the VA counselor provided a positive nexus opinion as to the in-service stressor involving his fear of hostile military activity.  The Board assigns less probative weight to the September 2013 VA examination, as the examiner's opinion was based on inadequate or inaccurate premises.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD under the DSM-IV criteria.  Gilbert, 1 Vet. App. 49.

As the evidence stands, the Veteran: (1) has a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (DSM-IV), (2) an in-service stressor related to the Veteran's fear of hostile military activity established by lay testimony under 38 C.F.R. § 3.304(f)(3), and (3) a link between the diagnosis and the in-service stressor as confirmed by a VA counselor.  38 C.F.R. § 3.304(f).  With the resolution of reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for PTSD is warranted.  See Gilbert, 1 Vet. App. 49.

CAD

The Veteran's service-connected coronary artery disease (CAD) is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 at 10 percent prior to February 9, 2012; at 30 percent from February 9, 2012; at 10 percent from April 26, 2012; and at 60 percent from May 2, 2016.  

DC 7005 pertains to coronary artery disease.  Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2017).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id. 

The Veteran contends that an initial disability rating in excess of 10 percent is warranted for his service-connected CAD prior to February 9, 2012, in excess of 30 percent from February 9, 2012; in excess of 10 percent from April 26, 2012; and in excess of 60 percent from May 2, 2016.

Prior to the Veteran's June 2012 claim, the medical evidence of record reflects that the Veteran had a myocardial infarction in 1990 at age 42, and a three-vessel coronary artery bypass graft.  Afterwards, the Veteran took aspirin, Lisinopril, and lovastatin every day.  In June 2011, the Veteran denied chest pains or cardiac symptoms.  A cardiac Doppler study revealed aortic sclerosis without stenosis and a normal-sized left ventricle.  The heart was otherwise normal.  

In a February 2012 ischemic heart disease disability benefits questionnaire, the clinician noted that the Veteran's coronary artery disease required continuous medication for his condition.  The clinician found that the Veteran did not have congestive heart failure, and there was no evidence of cardiac hypertrophy or dilatation.  The June 2011 EKG revealed a normal left ventricular ejection fraction.  The clinician selected a METs level of greater than 5 to 7, based on a review of the record, but noted that the Veteran was not seen.   

The Veteran was afforded a VA examination in April 2012.  The examiner noted that the Veteran had a myocardial infarction and coronary bypass in 1990, was diagnosed with coronary artery disease in 1990, and that he his treatment plan included taking continuous medication for his condition, including Lisinopril, lovastatin, and aspirin.  The examiner found that the Veteran did not have congestive heart failure.  The Veteran reported dyspnea and response-based METs were reported as greater than 7 to 10 METs.  The examiner noted that the Veteran's claims file was not sent for review, but that the Veteran reported a dull pain on the left side of his chest for a couple of hours at a time three to four days a week, but denied that the pain was associated with any activity.  The Veteran reported experiencing shortness of breath with strenuous activity since his bypass surgery and that he noticed his right foot would swell on occasion.  The examiner found that the Veteran was able to walk a steady pace, mow, do heavy lifting, and that the Veteran reported overall staying pretty active, although he did take a one hour nap a day, which he attributed to "old age."  The examiner noted that the Veteran reported that in nine years, he had experienced ten episodes of severe coughing due to his acid reflux and that he would pass out.  The Veteran reported that the last episode was two to three months prior to the examination.  The examiner noted that there was no evidence of cardiac hypertrophy or dilatation and left ventricle ejection fraction was 68.63 percent, based on a February 2008 chest x-ray and June 2011 echocardiogram.

In February 2013, the Veteran reported having a three-vessel coronary artery bypass graft in 1990 but that he had been fine since.  He reported getting a mild ache in his left chest once or twice a week, but that he did not use nitroglycerin.  The Veteran underwent an EKG, where the Veteran exercised for 5 minutes and achieved a maximum heart rate of 142 beats/minute.  The test was stopped due to the Veteran's fatigue, but he did not experience chest pain and there were no significant arrhythmias.  The impression was of a submaximal exercise treadmill test that was negative for ischemia.  A stress echo revealed a normal resting left ventricle ejection fraction with a hypertensive response to exercise.  The Veteran's dosage of Lisinopril was doubled.  

In March 2013, the Veteran stated that his heart condition had gotten worse, and that his rating should not have decreased.  See March 2013 VA Form 21-4138 (Statement in Support of Claim).  

In November 2013, the Veteran reported that he was doing great, and had lost twenty pounds by working outside and changing his diet.  He denied any chest pain and his medications were continued.  

In June 2014, he reported that he was feeling well, although his energy level was low.

In November 2014, the Veteran reported his was still doing fine and denied chest pain or congestive heart failure.  He had managed to keep his weight down and continued on his medications.  

In June 2015, the Veteran reported that his health was getting worse and that he would get very dizzy and his blood pressure would go up when he bent over.  He stated that he was only able to walk for a short time before he would have to sit down and that his quality of life had gotten worse.  See June 2015 VA Form 21-0958 (notice of disagreement).  

In November 2015, the Veteran was found to be very stable cardiac-wise, and the Veteran denied chest pain or any cardiac admissions.  The Veteran continued on his medications. 

In January 2016, the Veteran reported that for nine or more years, at the end of the day, he would experience a small amount of right foot swelling.  The Veteran's cardiologist assured him that his left ventricle function was normal and that the swelling was not due to congestive heart failure. 

In May 2016, the Veteran was afforded a VA examination.  The Veteran reported working part-time at a sporting goods store, doing home repairs and yard work, and staying busy.  The examiner noted that the Veteran had a myocardial infarction and coronary bypass graft in 1990 and was diagnosed with coronary artery disease for which continuous medication was required.  The Veteran reported that he would experience shortness of breath and fatigue after five minutes.  The examiner found that the Veteran did not have congestive heart failure, cardiac arrhythmia, or hospitalizations since his 1990 bypass surgery.  Upon physical examination, the Veteran's heart rate was 77 and regular with normal sounds and clear lungs.  Right lower extremity edema and a trace of left lower extremity edema were noted.  The Veteran was found to have a scar due to his condition, approximately 21 cm long by 0.1 cm wide, but that it was not painful or unstable.  There was no evidence of cardiac hypertrophy or dilatation.  An EKG associated with the examination revealed a left ventricular ejection fraction of 45-50%, with a moderately dilated left atrium.  The examiner noted that the METs level from the Veteran's February 2013 stress test was 6.2, and although the test was terminated due to fatigue, this fatigue was not related to the Veteran's heart condition.  Interview-based METs during the examination revealed symptoms of dyspnea, fatigue, and dizziness, which correlated to a METs workload of 3 to 5.  The examiner noted that the Veteran's exercise-based METs test most accurately reflected his current cardiac functional level.  The examiner found that the Veteran's cardiac condition impacted his ability to work, in that he could have no frequent strenuous physical activity.   

The Veteran's CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 at 10 percent prior to February 9, 2012; at 30 percent from February 9, 2012; at 10 percent from April 26, 2012; and at 60 percent from May 2, 2016.  

Prior to February 9, 2012, the Veteran's CAD is evaluated at 10 percent.  The medical evidence of record reflects that the Veteran's CAD was manifested by continuous medication, which is more closely approximated by a 10 percent rating.  The Board finds that a higher rating is not warranted prior to February 9, 2012, as the medical evidence of record does not demonstrate that the Veteran had acute congestive heart failure; a workload of greater than 5 to 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; an ejection fraction of 50 percent or less; or evidence of cardiac hypertrophy or dilatation. 

From February 9, 2012 to April 25, 2012, the Veteran's CAD is evaluated at 30 percent.  The medical evidence of record reflects that the Veteran's clinician assigned a METs workload of greater than 5 to 7.  The clinician noted, however, that the Veteran was not seen and that this was based on a review of the medical evidence.  A workload of greater than 5 to 7 METS is more closely approximated by a 30 percent rating.  The Board finds that a higher rating is not warranted from February 9, 2012 to April 25, 2012, as the medical evidence of record does not demonstrate that the Veteran had more than one episode of acute congestive heart failure; a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or an ejection fraction of 50 percent or less.

From April 26, 2012 to February 10, 2013, the medical evidence of record reflects that the Veteran's CAD was manifested by continuous medication, dyspnea, METs of greater than 7 to 10 based on an interview with the Veteran, and a left ventricle ejection fraction of 68.63 percent.  This symptomology is more closely approximated by a 10 percent rating.  The Board finds that a higher rating is not warranted, as the medical evidence of record does not demonstrate that the Veteran had acute congestive heart failure; a workload of greater than 5 to 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; an ejection fraction of 50 percent or less; or evidence of cardiac hypertrophy or dilatation.  

From February 11, 2013 to May 1, 2016, the medical evidence of record reflects that the Veteran's CAD was manifested by a normal left ventricle ejection fraction and a METs workload of 6.2, which is more closely approximated by a 30 percent rating, but no higher.  The Board finds that a higher rating is not warranted, as the medical evidence of record does not reflect more than one episode of acute congestive heart failure; a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or an ejection fraction of 50 percent or less.

From May 2, 2016, the medical evidence of record reflects that the Veteran's CAD was manifested by a left ventricle ejection fraction of 45 to 50 percent, and a METs workload of 3 to 5, which is more closely approximated by a 60 percent rating.  The Board finds that a higher rating is not warranted, as the medical evidence of record does not reflect that the Veteran has congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or an ejection fraction of 30 percent or less.  
 
The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or opinion regarding the severity of such disability; such a matter requires medical expertise and laboratory testing.  Id.  As such, the Board finds the Veteran's representations in regards to the severity of his CAD to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the severity the Veteran's CAD in the above compensation examination medical opinions.

In sum, the Board finds that for the reasons and bases discussed above, the preponderance of the evidence is for the Veteran's claim for a rating in excess of 10 percent from February 11, 2013 to May 1, 2016.  The medical evidence of record reflects that the symptomology of the Veteran's CAD is more closely approximated by a 30 percent rating, but no higher.  

However, the Board finds that for the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent prior to February 9, 2012; against his claim for a rating in excess of 30 percent from February 9, 2012 to April 25, 2012; against his claim for a rating in excess of 10 percent from April 26, 2012 to February 10, 2013; and against his claim for a rating in excess of 60 percent from May 2, 2016.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 4.3, 4.7 (2017).

Neither the Veteran nor his representative have raised any other issues regarding his cardiovascular disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted. 

Entitlement to a rating in excess of 10 percent from February 11, 2013 to May 1, 2016 is granted to 30 percent, but no higher.

Entitlement to an initial rating in excess of 10 percent prior to February 9, 2012, and increased ratings in excess of 30 percent from February 9, 2012 to April 25, 2012, in excess of 10 percent from April 26, 2012 to February 10, 2013, and in excess of 60 percent from May 1, 2016, are denied. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


